This is the same ease which was before this court at April Term, 1879, and reported 12 S. C. 42. Upon its return to the Circuit Court, plaintiff introduced his deed, which “ in consideration of the sum of five dollars and twenty cents per acre,” conveyed “ a tract of land containing one thousand and fifty-three acres.” The words “ more or less ” usually added, do not appear in this deed. The covenant of warranty is in words following : “ And we do hereby bind ourselves and our heirs, executors and administrators,, to warrant and defend forever all and singular the said premises unto the said John S. Bratton, his heirs and assigns, against us and our heirs, and all other persons lawfully claiming, or to claim the same, or any part thereof.” Plaintiff also proved a deficiency of twenty-eight acres in the quantity of this land, and some other matters immaterial to the point decided, and then rested. The Circuit judge (Mackey) granted a non-suit, upon the ground that the action was barred by the statute of limitations. Upon appeal, this court held that there was no ground for this appeal; that the deed contains a warranty only in the usual form, and that the consideration expressed of a specified price per acre does not convert this warranty into “ such a special warranty, as might possibly, under the old form of pleading, support an action of debt; ” and that the question here raised was substantially decided on the former hearing. OPINION by
McIver, A. J.,